Citation Nr: 1223330	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-07 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1958 to December 1962 and served in the United States Coast Guard from January 1978 to December 2001 with periods of active duty (April 2001 to October 2001), active duty for training (ACDUTRA), and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

There initially were three claims on appeal for entitlement to service connection for bilateral hearing loss, an eye disorder, and hypertension.  In March 2008, the Board remanded the case for further evidentiary development for all three claims.  A June 2010 rating decision granted the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thereafter, in March 2011, the Board denied entitlement to service connection for an eye disorder and remanded the claim for hypertension.  This remaining claim of entitlement to service connection for hypertension has now been returned to the Board for further appellate action.  

As previously addressed in the Board's prior March 2011 decision and remand, in a September 2010 statement, the Veteran contended that service connection should have been established for tinnitus in addition to the award of service connection for hearing loss in the June 2010 rating decision.  The Veteran maintained that he believed tinnitus was a part of his hearing loss claim and that the acoustic trauma that caused his hearing loss also caused his tinnitus as supported by Dr. K.D.'s March 2004 opinion.  There is no indication the RO has adjudicated the claim if entitlement to service connection for tinnitus as previously requested.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 


FINDING OF FACT

It is just as likely as not the Veteran's hypertension was caused by his military service on ACDUTRA.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's hypertension was incurred during ACDUTRA.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

I.  Entitlement to Service Connection for Hypertension

The Veteran contends that stress from his duty assignments in the United States Coast Guard beginning in 1993 [he later asserted 1990 as the year of onset] caused his hypertension.  In the Veteran's original claim for compensation benefits, he contended that his hypertension was diagnosed on December 11, 1999 at a Coast Guard clinic. 

Service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

A "Veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Therefore, generally speaking, to establish entitlement to service connection, there must be:  (1) competent and credible evidence of a current disability; (2) competent and credible evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus, i.e., link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Lay evidence, however, may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is that he has proof he has the claimed condition, hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Concerning this, private treatment records from Dr. A.B. show that in February 1997, the Veteran was noted to have borderline hypertension.  Additional private treatment records from various physicians dating from March 2003 to August 2009 show diagnoses and treatment for hypertension, including the use of medication to control his symptoms.  A VA compensation examination from May 2010 also confirmed a current diagnosis of hypertension.  So the Veteran has established he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether the Veteran's hypertension is attributable to the Veteran's military service or dates back to his service, as he is alleging, or instead the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) show he was diagnosed with an elevated blood pressure reading of 174/94, in a June 14, 1999 "physical exam record" by U.S. Navy Corpsman, HM1 B.G.  The claims file shows that the Veteran submitted records from his service in the Coast Guard which included a Standard Travel Order for Military Personnel reflecting service on active duty for training from June 11, 1999 to June 26, 1999.  Then, in June 2000, it was noted that the Veteran was found to have high blood pressure at a military physical exam.  An assessment of hypertension was provided.  Therefore, an elevated blood pressure reading dated in June 1999 was during a qualifying period of service and had been sustained since then.

In further support of his claim, a March 2003 statement from Dr. A.B. indicated that the Veteran had had "[h]ypertension for at least 4 years, June 1999 to present."  A March 2004 statement from Dr. R.K., another private physician, stated that the Veteran went through a "great deal of stress and a lifestyle and pressure which could have contributed to the development of hypertension."  

When asked to comment about the etiology of the Veteran's hypertension, the May 2010 VA compensation examiner noted the initial onset of hypertension in 1999.  He also noted the Veteran's post-service diagnoses of coronary artery disease and myocardial infarction.  The examiner stated that it is his opinion it is at least as likely as not that the hypertension is the result of his military service.  In rendering this opinion, the examiner also reported the Veteran's private physicians' findings that increased stress and pressure contributed to his onset of hypertensive disease.  Therefore, there is simply no evidence, either from his private physicians or the May 2010 VA compensation examiner, to contradict the Veteran's contentions that his hypertension is the result of his military service.  

Additionally, the Board notes the Veteran, even as a layman, is competent to proclaim having experienced symptoms associated with hypertension, such as chest pain, while on ACDUTRA.  He is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Importantly, the Veteran's statements are further corroborated by his private treatment record and the May 2010 VA examination, which reiterate this history.  

The Board thus finds the Veteran's lay testimony concerning this is not only competent, but also credible, to show that chronic hypertension had its onset in June 1999.  His lay statements regarding this, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Thus, while the record does show some evidence of borderline hypertension in 1997, a chronic condition was not noted at that time.  The record reflects an elevated blood pressure reading during a period of ACDUTRA which was sustained thereafter and diagnosed as a chronic condition of hypertension.  This is persuasive evidence that the Veteran incurred chronic hypertension during a period of ACDUTRA.  Certainly then, when considering the private medical opinions from March 2003 and March 2004 and May 2010 VA compensation examination in support of the Veteran's claim, and his competent and credible lay statements, and resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's hypertension is attributable to his military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So service connection is warranted.



ORDER

The claim for service connection for hypertension is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


